Case: 10-30756     Document: 00511655711         Page: 1     Date Filed: 11/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 4, 2011
                                     No. 10-30756
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SHERRIE D. WOOD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:07-CR-20042-1


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        Sherrie D. Wood challenges her conviction for four counts of making
fraudulent statements to obtain federal workers’ compensation benefits in
violation of 18 U.S.C. § 1920. She argues that the admission of evidence
suggesting that she reimbursed herself without authorization for expenses
incurred as the result of her involvement with the Four Winds Tribe (Tribe), a
Native American organization, or worse, that she embezzled tribal funds, was
erroneous because it was irrelevant, inadmissible, and highly prejudicial.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30756   Document: 00511655711     Page: 2   Date Filed: 11/04/2011

                                 No. 10-30756

      The district court held that the evidence was intrinsic, rather than
extrinsic, to the charged offense because it completed the story as to the manner
in which she obtained the funds.       We review for abuse of discretion the
determination that evidence was admissible intrinsic evidence. United States
v. Sumlin, 489 F.3d 683, 689 (5th Cir. 2007). As the district court correctly
observed, the challenged evidence explained the extent of Wood’s involvement
with the tribe as well as how, why, and by whom payments were made to her.
This evidence completed the story by proving the immediate context of the
events in question. United States v. Rice, 607 F.3d 133, 141 (5th Cir. 2010).
      AFFIRMED.




                                       2